              Case 2:16-cv-01738-JLR Document 66 Filed 10/09/18 Page 1 of 4

1



2

a
J

4                                                                              The Honorable James L. Robart

5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
               FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
     GEORGE JOHNSON,
11                                                                   No.2:16-cv-01738 JLR
                     Plaintiff
t2
                     vs.                                             DEFENDANT WANG'S OPPOSITION
13                                                                   THE PROPOSED AWARD OF
     DONALD P. WANG,                                                 ATTORNEY FEES
14
                     Defendant
15

t6          'oWhen   it   sets a fee, the district court must   first determine the presumptive lodestar
t7   figure by multiplying the number of hours reasonably expended on the litigation by the
18   reasonable hourly rate." Intel Corp. v. Terabyte Int'L,       Inc.,6 F.3d 614,622 (9th Cir. 1993).
19   The reasonable hourly rate is determined with reference to the prevailing rates charged by

20   attorneys of comparable      skill and experience in the relevant community.     See   Blum v. Stetson,

21   465 U.S. 886, 895 (1984). In determining the reasonable number of hours expended on the

22   litigation, the Court may exclude any excessive, redundant, or otherwise unnecessary hours
23   billed. Hensley v. Eckerhart,46l U.S. 424,434 (1983). The Court may also adjust the lodestar
24   with reference to factors set forth in Kerr v. Screen Extras Guild, Inc.,526F.2d 67,69-70 (gth
25   Cir.l975). The relevant Kerr factors here are: (1) the time and labor required; (2) the novelty
26   and difficulty of the Questions; and (3) the skill requisite to perform the legal services properly.

27   "The lodestar amount presumably reflects the novelty and complexity of the issues, the special
28


                                                                                                 DONALD WANG
     DEFENDANT'S OPPOSITION TO                                                                  392   LOMA DR. #201
     FEES. PAGE I                                                                       LOS ANGELES, CALIFORNIA, 9OOI7
                                                                                                      213-465-5553
               Case 2:16-cv-01738-JLR Document 66 Filed 10/09/18 Page 2 of 4

 1


2

J

4
     skill and experience of counsel, the quality of representutior, and the results obtained from the
5
     litigation." Intel, 6 F.3d at 622.
6
             As to the reasonableness of the hours requested,   the   plaintiff notes "[t]he party
 7
     seeking fees bears the burden of documenting the hours expended in the litigation and must
 8
     submit evidence supporting" the request. Hensley, 461 U.S. at 433. As noted above, the Court
 9
     excludes those hours that are not reasonably expended because they are'oexcessive, redundant,
10
     or otherwise unnecess ary." Hensley, 461 U.S. at 434.. Welch v. Metro. Life Ins. Co., 480 F.3d
11
     942,948 (9th Cir. 2007).
t2
             Likewise, intra-office conferences between experienced counsel, absent persuasive
13
     justification by the rnoving parfy, may be excluded from an award      as unnecessary and
T4
     duplicative. See Welch v. Metro. Life Ins. Co., 480 F.3d 942, 949.
15
             The plaintiff contends that the number of hours billed is excessive. The plaintiff contends
t6
     that the counsels'time entries show duplication of work, the use of too many attorneys. The
l7
     burden of proof is on the defendant's counsel to establish their hourly rate and their affidavit
18
     makes no reference at all to the prevailing wages in the Western District of Washington.
l9
     Opposing counsel has not made any effort to justifu using two attorneys at trial, for a rather
20
     routine wage claim, involving an opponent that is pro se. Their declarations show numerous
2L
     examples of both attorneys claiming time for reading routine documents, and for Merriam
22
     charging time for reviewing work of Lindquist without noting any changes that were made as a
23
     result of this review. While it may be possible in the Ninth Circuit to use declarations without
24
     attaching or using contemporaneous time records, the declarations must be "sufficiently detailed
25
     to enable the court to consider all the factors necessary in setting the fees." Williams v. Alioto,
26
     625F.2d845, 849 (9th Cir. 1980) (percuriam), cert. denied,450 U.S. 1012,68 L. Ed.2d213,
27
     101 S. Ct. 1723 (1981), Here, the    plaintiff contends that the declarations of the two counsel     are
28
     too vague to justifu the hours expended or the duplication of work by the two counsels.

                                                                                             DONALDWANG
     DEFENDANT'S OPPOSITION TO                                                              392 LOMA DR. #201
     FEES . PAGE 2                                                                   LOS ANGELES, CALIFORNIA, 90017
                                                                                               213-465-55s3
                 Case 2:16-cv-01738-JLR Document 66 Filed 10/09/18 Page 3 of 4

 I

2

J

4

 5

 6

 7
            Dated this 8th day of October,20l8,
 8

 9

l0
                                        Declaration of Donald Wang
11


T2   Undersigned declares as follows:

13          In reviewing the hours submiued by John W. Merriam,I believe the following entries are

t4   duplicative or excessive given the fact that during the time period in question, Mr. Lindquist had

l5   taken over the case:

t6   7-10-2018              Review Order on discovery motion                                      .1


t7   7-10-2018              Review Order denying settlement conference                            .1


18   7-r1-2018              Review Order denying pretrial                                         .1


t9   7-23-20t8              Review Order regarding pretrial conference                            .1


20   7-23-20t8              Review Order to Show Cause                                            .1


2t   7-24-2018              Review defendant's Pretrial Order                                     .2


22   7-24-2018              Review Wang's Response to Show Cause                                  ,2


23   7-2s-2018              Review Order on Show Cause                                            .1


24   7-30-2018              Draft and submit Stipulated Pretrial Order                            .5


25   8-1-201 8              Review defendant's opposition to sanctions                             )

26   8-2-20r8               Draft Notice of possible witness intimidation                         .2


27   8-2-20t8               Review Order on Sanctions                                             .2


28   8-6-2018               Review defendant's trial brief                                        .2



                                                                                        DONALDWANG
     DEFENDANT'S OPPOSITION TO                                                         392 LOMA DR. #201
     FEES - PAGE 3                                                              LOS ANGELES, CALIFORNIA, 90017
                                                                                          213-465-5553
                Case 2:16-cv-01738-JLR Document 66 Filed 10/09/18 Page 4 of 4

1


2

J

4
     8-6-2018                 Review Lindquist's brief without making edits                               1.0

5
     8-6-2018                 Review plaintiff   s proposed   findings of fact                            )
6                                                                                                         .l
     8-6-2018                 Review defendant's proposed findings of fact
7                                                                                                22 hours
     8-12 to   8-14-2018 Trial preparation
 8
     8-20-2018                Review brief on damages without edits                                       .J

 9                                                                                                        1.0
     9-t2-20t8                Review Findings of Fact
t0
               The foregoing is based upon my limited experience as a pro se plaintiff, and in should in
l1                                                                             find more duplication.
     no way be considered complete,     if the court   uses its expertise to
t2
               I declare under the penalty of perjury of the State of Washington that the foregoing is true
13
     and correct
l4
     Dated this 9th day of October, 2018 at Seattle, WA,
15

l6
t7
18

t9
20

2t
))
23

24

25

26

27

28


                                                                                                "DONALDWANG
     DEFENDANT'S OPPOSITION TO                                                                  392 LOMA DR. #201

     FEES. PAGE 4                                                                        I.oS ANGELES, CALIFORNIA,   9OOI 7

                                                                                                   2r3-46s-5553
